Exhibit 10.1

 

 

 

GUARANTEE AGREEMENT

made by

THE SUBSIDIARIES OF CONSTELLATION BRANDS, INC. FROM TIME TO TIME

PARTY HERETO

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of September 14, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.

 

DEFINED TERMS

 

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     2   SECTION 2.

 

GUARANTEE

 

2.1

 

Guarantees

     2  

2.2

 

Right of Contribution

     3  

2.3

 

No Subrogation

     3  

2.4

 

Amendments, etc., with Respect to the Obligations

     3  

2.5

 

Guarantees Absolute and Unconditional

     4  

2.6

 

Reinstatement

     4  

2.7

 

Payments

     5   SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.

 

MISCELLANEOUS

 

4.1

 

Amendments in Writing

     6  

4.2

 

Notices

     6  

4.3

 

No Waiver by Course of Conduct; Cumulative Remedies; Enforcement

     6  

4.4

 

Successors and Assigns

     6  

4.5

 

Set-Off

     6  

4.6

 

Counterparts

     6  

4.7

 

Severability

     7  

4.8

 

Section Headings

     7  

4.9

 

Integration

     7  

4.10

 

GOVERNING LAW

     7  

4.11

 

Submission To Jurisdiction; Waivers

     7  

4.12

 

Acknowledgements

     8  

4.13

 

Additional Guarantors

     8  

4.14

 

Releases

     8  

4.15

 

Consents

     8  

4.16  

 

WAIVER OF JURY TRIAL

     8  

ANNEXES

Annex 1        

 

Joinder Agreement

 

-i-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of September 14, 2018, made by each of the
signatories identified on the signature pages hereto under the heading
“Guarantors” (collectively, and together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Term Loan Credit Agreement, dated as of September 14,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CONSTELLATION BRANDS, INC. (the
“Borrower”), certain other parties thereto, the Lenders and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby agrees
with the Administrative Agent:

SECTION 1.

DEFINED TERMS

1.1      Definitions.

(a)      Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

(b)      The following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantors”: the collective reference to each Guarantor.

1.2      Other Definitional Provisions.

(a)      The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)      The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

SECTION 2.

GUARANTEE

2.1      Guarantees.

(a)      Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Administrative Agent and the Lenders the prompt and complete payment and
performance of the Obligations.

(b)      Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in respect of the Obligations, shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c)      Each Guarantor agrees that the Obligations, may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantees contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d)      Each Guarantor’s guarantees contained in this Section 2 shall remain in
full force and effect until all the Obligations (other than contingent
indemnification and contingent expense reimbursement obligations) of each
Guarantor under the guarantees contained in this Section 2 shall have been
satisfied by payment in full and the Commitments have been terminated ,
notwithstanding that from time to time during the term of the Credit Agreement
any Loan Party may be free from any of the Obligations.

(e)      Except as provided in Section 4.14, no payment made by any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or

 

-2-



--------------------------------------------------------------------------------

any Lender from any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full and
the Commitments have been terminated.

2.2      Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3      No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall seek to enforce any right
of subrogation in respect of any of the rights of the Administrative Agent or
any Lender against any Guarantor or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
any Guarantor seek any contribution or reimbursement from any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Loan Parties on account of the
Obligations are paid in full and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations ,
whether matured or unmatured, in such order as the Administrative Agent may
determine. For the avoidance of doubt, nothing in the foregoing agreement by the
Guarantors shall operate as a waiver of any subrogation rights.

2.4      Amendments, etc., with Respect to the Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Obligations continued, and the Obligations, or the liability of any other
Person upon or for any part thereof, or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents, and any other documents executed and delivered in
connection therewith, may be amended, modified, supplemented or terminated, in
whole or in

 

-3-



--------------------------------------------------------------------------------

part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem reasonably advisable from time to time, and any
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for the guarantees contained in
this Section 2 or any property subject thereto.

2.5      Guarantees Absolute and Unconditional. To the fullest extent permitted
by applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guarantees
contained in this Section 2 or acceptance of the guarantees contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantees contained in this Section 2; and all
dealings between the Borrower and the Guarantors, on the one hand, and the
Administrative Agent or any Lender, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantees contained in this Section 2. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon any of the Guarantors
with respect to the Obligations. Each Guarantor understands and agrees that the
guarantees contained in this Section 2, to the fullest extent permitted by
applicable law, shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of such
Guarantor under the guarantees contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Guarantor
or any other Person or against any guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Guarantor or any other Person or to realize
upon any such guarantee or to exercise any such right of offset, or any release
of any other Guarantor or any other Person or any such guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

2.6      Reinstatement. The guarantees contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative

 

-4-



--------------------------------------------------------------------------------

Agent or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.7      Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid in Dollars to the Administrative Agent without set-off or counterclaim
at the Administrative Agent’s Office.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Administrative
Agent and each Lender that:

(a)      it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform its obligations under this Agreement, and all necessary authority has
been obtained;

(b)      this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms;

(c)      the making and performance of this Agreement does not and will not
violate the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected, except to
the extent that such violation or default could not reasonably be expected to
have a Material Adverse Effect; and

(d)      all consents, approvals, licenses and authorizations of, and filings
and registrations with, any governmental authority required under applicable law
and regulations for the making and performance of this Agreement have been
obtained or made and are in full force and effect, except where the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

SECTION 4.

MISCELLANEOUS

4.1      Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

4.2      Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantors shall be addressed to such
Guarantor c/o Constellation Brands, Inc. at its address provided in Section 9.01
of the Credit Agreement.

4.3      No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.

(a)      Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to Section 4.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

(b)      By its acceptance of the benefits of this Agreement each Lender agrees
that this Agreement may be enforced only by the Administrative Agent and that no
Lender shall have any right individually to enforce or seek to enforce this
Agreement.

4.4      Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent, any Lenders and their permitted successors and assigns;
provided that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement except as permitted by the Credit Agreement.

4.5      Set-Off. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Guarantor against any of and all the Obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

4.6      Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

-6-



--------------------------------------------------------------------------------

4.7      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8      Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.9      Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.10      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.11      Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably
and unconditionally:

(a)      submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)      consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)      agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)      agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)      waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

-7-



--------------------------------------------------------------------------------

4.12      Acknowledgements. Each Guarantor hereby acknowledges that:

(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)      neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c)      no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.13      Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.09 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a Joinder Agreement in the
form of Annex 1 hereto.

4.14      Releases.

(a)        At such time as the Loans and the other Obligations (other than
contingent indemnification and contingent expense reimbursement obligations)
shall have been paid in full and the Commitments have been terminated, this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

(b)      Any Guarantor shall be automatically released from its obligations
under the circumstances provided in clause (k) of Article VIII of the Credit
Agreement.

4.15      Consents. Each Guarantor hereby consents to the execution, delivery
and performance of the Credit Agreement.

4.16      WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

  Name:    Liliana Claar   Title:   Vice President

 

[Constellation – Guarantee Agreement]



--------------------------------------------------------------------------------

GUARANTORS: CONSTELLATION BRANDS SMO, LLC

CONSTELLATION BRANDS U.S.

OPERATIONS, INC.

CONSTELLATION SERVICES LLC CROWN IMPORTS LLC By:  

/s/ Oksana S. Dominach

  Name:   Oksana S. Dominach   Title:   Vice President and Treasurer HOME BREW
MART, INC. By:  

/s/ Oksana S. Dominach

  Name:    Oksana S. Dominach   Title:   Vice President and Treasurer

 

[Constellation – Guarantee Agreement]



--------------------------------------------------------------------------------

[FORM OF JOINDER AGREEMENT]

Annex 1 to

Guarantee Agreement

JOINDER AGREEMENT, dated as of             , 201  , made by
                                         (the “Additional Guarantor”), in favor
of BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. All capitalized terms not defined
herein shall have the meaning ascribed to them in the Guarantee Agreement (as
defined below).

W I T N E S S E T H :

WHEREAS, CONSTELLATION BRANDS, INC., certain other parties thereto, the Lenders
and the Administrative Agent have entered into a Term Loan Credit Agreement,
dated as of September 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Guarantors (other than the
Additional Guarantor) have entered into the Guarantee Agreement, dated as of
September 14, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”) in favor of the Administrative Agent for the
ratable benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1.      Guarantee Agreement. By executing and delivering this Joinder Agreement,
the Additional Guarantor, as provided in Section 4.13 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 3 of the Guarantee Agreement
is true and correct in all material respects on and as the date hereof (after
giving effect to this Joinder Agreement) as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

2.      Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:   

        

  Name:   Title:

 

-2-